In an action to recover damages for fraud, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Orange County (Isseks, J.), dated February 24, 1986, as granted the defendants’ cross motion to dismiss the complaint.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable to the respondents Dentcare Delivery Systems, Inc., Donovan and Feinberg.
In view of the fact that a pending action existed between the same parties for essentially the same relief and involving the same actionable wrong (see, CPLR 3211 [a] [4]; Siegel, NY Prac § 262), Special Term did not abuse its discretion in dismissing the complaint herein. Mollen, P. J., Brown, Weinstein, Fiber and Harwood, JJ., concur.